Order entered September 29, 2022




                                        In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                  No. 05-22-00503-CV

                           KATHERINE SMITH, Appellant

                                          V.

                           BARBARA ROBINSON, Appellee

                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-22-01767-E
                                   ORDER

      Appellant’s brief is overdue. Accordingly, we ORDER appellant to file her

brief no later than October 10, 2022.

      We note appellee has filed a motion to dismiss the appeal based on

appellant’s failure to file her brief. We caution appellant that failure to file her

brief by October 10 will result in dismissal of the appeal. See TEX. R. APP. P.

38.8(a)(1), 42.3(b),(c).


                                               /s/   KEN MOLBERG
                                                     JUSTICE